Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 1.400% SENIOR NOTES, DUE OCTOBER 13, 2017 FINAL TERM SHEET DATED OCTOBER 9, 2014 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 1.400% Senior Notes, due October 13, 2017 Expected Ratings1: Aa3 / AA- / AA (Negative / Negative / Stable) Principal Amount: Issue Price: 99.985% Trade Date: October 9, 2014 Settlement Date: October 15, 2014 Maturity Date: October 13, 2017 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 1.400% Treasury Benchmark: 1.000% UST due September 2017 Treasury Benchmark Price: $100-11+ Treasury Yield: 0.875% Re-offer Spread to Treasury Benchmark: T + 53bps Re-Offer Yield: 1.405% Fees: 0.15% Interest Payment Dates: Semi-annually on each April 13and October 13, beginning April 13, 2015 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78010U4A2 / US78010U4A25 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Co-Managers: ANZ Securities, Inc. Capital One Securities, Inc. ING Financial Markets LLC Lloyds Securities Inc. nabSecurities, LLC Santander Investment Securities Inc. SG Americas Securities, LLC Standard Chartered Bank SunTrust Robinson Humphrey, Inc. UBS Securities LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, Credit Suisse Securities (USA) LLC at 1-800-221-1037, or J.P. Morgan Securities LLC at 1-212-834-4533.
